significant index nos wy bo department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul se tellin th in re taxpayer dear this letter is in response to your request for rulings on the proper treatment under sec_414 of the internal_revenue_code code of a spin-off of the defined contribution portion of a code sec_414 plan into a separate plan the taxpayer sponsors the plan a defined_benefit_plan which provides that a portion of a participant's benefit is derived from a separate_account in accordance with sec_414 of the code the plan has been frozen since decembe the plan is intended to be qualified under sec_401 of the code and its related trust is intended to be tax-exempt under sec_501 of the code the taxpayer proposes to spin-off the defined contribution portion of the plan into a separate defined_contribution_plan the proposed defined contribution is intended to be qualified under sec_401 of the code and its related trust is intended to be tax-exempt under sec_501 of the code requested rulings that the requirements of code sec_414 will be satisfied if the defined contribution portion of the plan is spun-off into a separate plan that code sec_414 will be satisfied if the defined contribution portion of the plan is spun-off without an allocation of any of the plan's surplus funding that might exist relating to the defined benefit portion of the plan co that the proposed transaction will not create a taxable_event for the affected participants - that the proposed transaction will not be deemed a reversion of funds to the plan_sponsor followed by a contribution to the new defined contribution pension_plan law sec_61 of the code provides that gross_income is defined to include all income from whatever source derived except as otherwise provided in subtitle a of the code this definition has been clarified in revrul_68_104 c b which provides that where amounts previously deducted from gross_income which thereby effected a tax_benefit are recovered in subsequent years such recoveries are includible in gross_income for the year of recovery this so called tax_benefit_rule was originally fashioned by the judiciary in order to approximate the results produced by a tax system based on transactional rather than annual accounting the rule was applied by the united_states supreme court in 460_us_370 the tax_benefit_rule as formulated in that decision provides that a taxpayer includes income when an event occurs that is fundamentally inconsistent with a deduction taken in a prior year unless a nonrecognition_provision of the code prevents inclusion thus under hillsboro an actual recovery_of the amount in question is not necessary the determination that must be made under the hillsboro test is whether the subsequent event would have foreclosed the earlier deduction if the subsequent event and the event giving rise to the deduction had occurred in the same year event wauld have foreclosed the deduction the event is fundamentally inconsistent and the taxpayer must include the amount as income in the year of the subsequent event if the subsequent sec_72 of the code provides rules for the taxation of a distribution from a qualified_plan which is received as an annuity and also provides rules for the taxation of a distribution which is not received as an annuity sec_402 of the code provides that except as otherwise provided in that section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_414 of the code provides that a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of a separate_account of a participant shall for purposes of sec_410 relating to minimum_participation_standards be treated as a defined_contribution_plan for purposes of sec_72 relating to treatment of employee contributions as separate contract a a relating to minimum vesting standards relating to limitations on benefits_and_contributions under qualified_plans and m relating to nondiscrimination tests for matching requirements and employee contributions be treated as consisting of a defined_contribution_plan to the extent that benefits are based on a separate_account of a participant and as a defined_benefit_plan with respect to the remaining portion of benefits under the plan and for purposes of sec_4971 relating to tax on prohibited_transactions be treated as a defined_benefit_plan sec_414 of the code provides in general that a_trust which forms a part of a plan shall not constitute a qualified_trust under code sec_401 unless in the case of any merger or consolidation of the plan with or in the case of any transfer of assets or liabilities of such plan to any other trust plan after date each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated sec_414 of the code provides in general that in the case of a plan_spin-off of a defined_benefit_plan a_trust which forms part of ----- i ii the original plan or any plan spun-off from such plan shall not constitute a qualified_trust under that section unless the applicable_percentage of excess_assets are allocated to each of the plans sec_414 of the code provides that for purposes of subparagraph a the term applicable_percentage means with respect to each of the plans described in clauses i and ii of subparagraph a the percentage determined by dividing ------ i the excess if any of i the amount determined under sec_412 with respect to the plan over ii the amount of the assets required to be allocated after the spin-off without regard to that paragraph by ii the sum of the excess amounts determined separately under clause i for all such plans sec_414 of the code provides that for purposes of subparagraph a the term excess_assets means an amount equal to the excess if any of -------- i the fair_market_value of the assets of the original plan immediately before the spin-off over ii the amount of assets required to be allocated after the spin-off to all plans determined without regard to that paragraph sec_1 i -1 b of the regulations provides that the term spinoff means the splitting of a single_plan into two or more plans sec_1 i -1 m of the regulations provides that in the case of a spinoff of a defined_contribution_plan the requirements of sec_414 will be satisfied if ------- the sum of the account balances for each of the participants in the resulting plans equals the account balance of the participant in the plan before the spinoff and the assets in each of the plans immediately after the spinoff equals the sum of the account balances for all participants in that plan sec_1 i -1 n of the regulations provides that in the case of a spinoff of a defined_benefit_plan the requirements under sec_414 will be satisfied if -------- i il all of the accrued_benefits of each participant are allocated to only one of the spun-off plans and the value of the assets allocated to each of the spun off plans is not less than the sum of the present_value of the benefits on a termination basis in the plan before the spin off for all participants in that spun off plan sec_1 -1 of the regulations provides that any transfer of assets or liabilities will for the purposes of sec_414 be considered as a combination of separate mergers and spinoffs using the rules of paragraphs d e through j i m or n of that section whichever is appropriate analysis in the instant case the taxpayer proposes to split the plan into a defined_contribution_plan and a defined_benefit_plan that is not a plan described under sec_414 of the code because it is proposed that the plan is to be split into a defined_contribution_plan and a defined_benefit_plan it is necessary that the requirements of sec_1 -1 m of the regulations be satisfied with respect to the defined_contribution_plan and sec_1 -1 n of the regulations be satisfied with respect to the defined_benefit_plan currently the benefits of each participant in the plan are based partly on the separate_account of the participant and partly on defined benefit formulas subsequent to the proposed transaction the benefits that each participant would receive from the plan that are based on the separate_account of the participant would be received under the defined_contribution_plan similarly the defined benefits that each participant would receive under the plan would be received under the defined_benefit_plan because the sum of the account balances for each of the participants in the defined_contribution_plan would equal the account balance of the participant in the plan before the spinoff and because the assets of the defined_contribution_plan would equal the sum of the account balances for all participants in the plan the requirements of sec_1 -1 m would be satisfied under the proposed transaction because the defined benefits of each participant under the plan would be allocated only to the defined_benefit_plan and the value of the assets of the defined_benefit_plan is not less than the sum of the present_value of the defined benefits on a termination basis in the plan before the spin off for all participants the requirements of sec_1 -1 m would be satisfied under the proposed transaction moreover because the excess of i the amount determined under sec_412 with respect to the defined_contribution_plan over ii the amount of the assets required to be allocated after the spin-off to the defined_contribution_plan is not greater than zero the applicable_percentage under sec_414 with regard to the defined_contribution_plan is zero and thus no allocation of the plan’s surplus assets to the defined_contribution_plan is necessary to satisfy sec_414 accordingly the requirements of sec_414 will be satisfied if the defined contribution portion of the plan is spun-off into a separate plan without an allocation of the plan’s surplus funding if any that might exist relating to the defined benefit portion of the plan sec_402 of the code provides that the amount actually distributed to any distributee by an employee’s trust described in sec_401 which is exempt under sec_501 shall be taxable to the distributee under sec_72 relating to annuities in the instant case however the taxpayer merely proposed to split the plan into defined contribution and defined benefit plans that is under the proposed transaction no amounts are intended to be distributed to participants accordingly the proposed transaction will not create a taxable_event for the affected participants sec_61 of the code provides that gross_income includes income from whatever source derived under the hillsboro test a taxpayer includes amounts in income whenever an event occurs which is fundamentally inconsistent with a deduction in a prior year in the instant case the taxpayer would derive no economic benefit if the plan was split into defined contribution and defined benefit plans because such a split would have no effect on the need for the taxpayer to make future contributions into either the defined_contribution_plan or the defined_benefit_plan moreover because the aggregate benefits of the participants under the plan would remain unchanged if the plan were to be split into defined contribution and defined benefit plans and the surplus if any of the plan would become the surplus of the defined_benefit_plan there is no diversion of assets from the benefit of one group to the benefit of another group accordingly the proposed transaction does not constitute a reversion of plan assets to the taxpayer followed by a contribution to the defined_contribution_plan conclusions the requirements of sec_414 of the code will be satisfied if the defined contribution portion of the plan is spun-off into a separate plan code sec_414 will be satisfied if the defined contribution portion of the plan is spun-off without an allocation of any of the plan’s surplus funding that might exist relating to the defined benefit portion of the plan the proposed transaction will not create a taxable_event to the affected participants the proposed transaction will not be deemed a reversion of funds to the plan_sponsor followed by a contribution to the new defined_contribution_plan these rulings are based on the assumption that the plan and the two plans established after the spinoff ie the defined_contribution_plan and the defined_benefit_plan that is not a sec_414 plan are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 of the code at the time of the proposed transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely li fetf- james e holland jr manager employee_plans technical
